DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 101, or in the alternative, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 9 recites a process without setting forth any steps involved in the process (MPEP 2173.05(q)). Additionally, claim 9 is not a proper process claim under 35 U.S.C. 101 (MPEP 2173.05(q)) because there are not process steps set forth in the claim. Claim 10 is rejected due to its dependence on claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 2 recites the limitation "the donor and acceptor materials" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 3-7 are rejected due to their dependence on claim 2.
Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 3 recites the limitation "the solution processing method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 4-7 are rejected due to their dependence on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. ("Design and Synthesis of a Low Bandgap Small Molecule Acceptor for Efficient Polymer Solar Cells").
	Regarding claims 1 and 2, Yao discloses a solar cell device comprising an anode (ITO - line 11 of first full paragraph of left column on page 8285), a hole transport layer (PEDOT:PSS - lines 11 and 12 of first full paragraph of left column on page 8285), a photoactive layer (PBDTTT-E-T:IEICO - line 12 of first full paragraph of left column on page 8285), an electron transport layer (PFN-Br - line 14 of first full paragraph of left column on page 8285) and a cathode (Al - line 15 of first full paragraph of left column on page 8285).
	With regard to the limitations "semi-transparent" and "the photoactive layer absorbs the light in near infrared and infrared wave bands in the wavelength range above 780 nm", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, Yao discloses all the claim limitations as set forth above.
	The limitation "wherein the solution processing method for the photoactive layer is as follows: the donor and acceptor materials are mixed at a molar ratio of 1:10 to 10:1, dissolved in an organic solvent, and formed into the photoactive layer by coating or evaporation", is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 4, Yao discloses all the claim limitations as set forth above. Yao further discloses the donor and acceptor materials are PBDTTT-E-T and IEICO (lines 12-14 of first full paragraph of left column on page 8285).
	Regarding claim 9, Yao discloses all the claim limitations as set forth above. The limitation "the device is used as a heat-insulating film" is directed to the manner in which the device is used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. ("Design and Synthesis of a Low Bandgap Small Molecule Acceptor for Efficient Polymer Solar Cells") as applied to claim 4 above, in view of Wang (US 2010/0181556).
	Regarding claim 5, Yao discloses all the claim limitations as set forth above. 
	Yao does not explicitly disclose the thicknesses of the anode, the hole transport layer, the photoactive layer, the electron transport layer and the cathode are 150 +/- 30 nm, 40 +/- 10 nm, 100 +/- 20 nm, 10 +/- 5 nm, and 10 to 20 nm, respectively.
	Wang discloses an organic electronic device and further discloses the thicknesses of the anode, the hole transport layer, the photoactive layer, the electron transport layer and the cathode within the ranges claimed ([0083]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the anode, the hole transport layer, the photoactive layer, the electron transport layer and the cathode of Yao within the thickness ranges disclosed by Wang for each of the layers, because as evidenced by Wang, the thicknesses disclosed are known in the art for the respective layers of an organic electronic device and one of ordinary skill would have a reasonable expectation of success when employing the thicknesses disclosed for the respective layers in Yao based on the teaching of Wang.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. ("Design and Synthesis of a Low Bandgap Small Molecule Acceptor for Efficient Polymer Solar Cells") in view of Wang (US 2010/0181556) as applied to claim 5 above, and further in view of Wu et al. ("n-Type Water/Alcohol-Soluble Napthalene Diimide-Based Conjugated Polymers for High-Performance Polymer Solar Cells").
	Regarding claim 6, modified Yao discloses all the claim limitations as set forth above. 
	While modified Yao does disclose the hole transport layer is PEDOT:PSS (Yao - lines 11 and 12 of first full paragraph of left column on page 8285), modified Yao does not explicitly disclose the electron transport layer is PNDIT-F3N-Br.
	Wu discloses an organic electronic device and further discloses the use of PNDIT-F3N-Br as the electron transport layer (line 8 of first full paragraph of left column on page 2005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use PNDIT-F3N-Br, as disclosed by Wu, as the electron transport layer in modified Yao, because as evidenced by Wu, the use of PNDIT-F3N-Br as an electron transport layer in an organic electronic device amounts to the use of a known material in the art for its intended purpose to achieve an expected result. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. ("Design and Synthesis of a Low Bandgap Small Molecule Acceptor for Efficient Polymer Solar Cells") in view of Wang (US 2010/0181556) as applied to claim 5 above, further in view of Wu et al. ("n-Type Water/Alcohol-Soluble Napthalene Diimide-Based Conjugated Polymers for High-Performance Polymer Solar Cells") as applied to claim 6 above, and further in view of Liu, Jr. et al. (US 2014/0061593).
	Regarding claim 7, modified Yao discloses all the claim limitations as set forth above. 
	Modified Yao does not explicitly disclose wherein both the electron transport layer and the hole transport layer are composite interface layers obtained after the addition of nanoparticles.
	Liu discloses an organic electronic device and further discloses the electron transport layer and the hole transport layer are composite interface layers containing nanoparticles ([0022]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include nanoparticles, as disclosed by Liu, in the hole transport and electron transport layers of modified Yao, because as evidenced by Liu, the inclusion of nanoparticles in electron transport and hole transport layers of an organic electronic device amounts to the use of known materials in the art for their intended purpose to achieve an expected result.
	With regard to the limitation "obtained after the addition of nanoparticles", the limitation is directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	With regard to the limitation "which improve the light absorption", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. ("Design and Synthesis of a Low Bandgap Small Molecule Acceptor for Efficient Polymer Solar Cells") as applied to claims 1 and 9 above, in view of Bailey-Salzman et al. ("Semitransparent organic photovoltaic cells").
	Regarding claim 8, Yao discloses all the claim limitations as set forth above. 
	While Yao does disclose the cathode is aluminum (line 15 of first full paragraph of left column on page 8285), and the anode is ITO (line 11 of first full paragraph of left column on page 8285), Yao does not explicitly disclose the cathode is further coated with an optical adjustment layer.
	Bailey-Salzman discloses a semi-transparent solar cell device employing a thin silver/indium tin oxide compound cathode (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cathode disclosed by Bailey-Salzman as the cathode in Yao, because the substitution amounts to the use of a functionally equivalent component in place of the other, and one of ordinary skill would have a reasonable expectation of success when using one cathode in place of the other, based on the teaching of Bailey-Salzman, in a semitransparent solar cell device.
	With regard to the limitation "coated", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 10, Yao discloses all the claim limitations as set forth above. 
	Yao does not explicitly disclose the device is attached to the glass of an automobile or of an exterior wall of a building.
	Bailey-Salzman discloses a semi-transparent solar cell device attached to windows and other architectural surfaces (lines 15-17 of first full paragraph of right column of page 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the solar cell device of Yao to windows and other architectural surfaces, as disclosed by Bailey-Salzman, because as evidenced by Bailey-Salzman, attaching a semitransparent solar cell device to a window or other architectural surface amounts to the use of a known material in the art for its intended purpose to achieve an expected result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726